Title: From Thomas Jefferson to Peder Blicher Olsen, 21 January 1803
From: Jefferson, Thomas
To: Blicher Olsen, Peder


          
            
              21 Jan. 1803
          
          Th: Jefferson presents his friendly salutations to mr Olsen and incloses him a letter for the Governor of Virginia of which he prays him to be the bearer. as a traveller wishes to know what is most worth seeing at any place which he visits, Th:J. informs mr Olsen that at Richmond the objects to be seen, are the Capitol, & it’s model kept at the Governor’s house the Penitentiary, the Manufactory of arms, and the James river canal of about 6. miles in length. the whole may be seen between breakfast & dinner.
          Th:J. has recieved by the stage from Baltimore a box containing a dozen bottles of wine, with    this stamp on the bottle. no letter or explanation accompanied it, but he suspects it to be the Tokay of which mr Olsen was so kind as to undertake to direct the person who had it, to send him a small quantity. is he right in his conjecture? 
          Th:J. is still going through the little book of French Neology which he finds very amusing. he will be ready to return it when mr Olsen gets back from Richmond. he advises him much against setting out on his journey until the weather becomes milder, which cannot according to our experience, be more than a few days.
        